Voto concurrente en el resultado del
Juez Asociado Señor
Díaz Cruz. San Juan, Puerto Rico, a 24 de diciembre de 1980
No puedo concurrir nada más que en el resultado frente a la fluidez de los fundamentos de decisión.
La universalidad de la dignidad humana, es como la liber-tad, valoración primordial de la sociedad democrática, y se reafirma en nuestra Constitución mediante una prohibición expresa contra la discriminación en el disfrute de los derechos fundamentales sobre la base de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas.
Proclama el Art. 1 de la Declaración Universal de Dere-chos del Hombre (1) adoptada por las Naciones Unidas el 10 diciembre, 1948:
Todos los seres humanos nacen libres e iguales en dignidad y derechos, y dotados, como están, de razón y conciencia, deben comportarse fraternalmente los unos con los otros.
En respeto a esta declaración que enaltece la civilización no podría unir mi voto a una opinión que aísle al policía de la *534humanidad y condicione su dignidad a la intensidad de agra-vio del delincuente.
Todos los hombres son iguales bajo la ley y en Puerto Rico, por expresión afirmativa de nuestra Constitución, la dig-nidad de todo ser humano es inviolable. Art. II, Sec. 1. Esta disposición recoge un fundamental principio de moral que ni se afecta ni se diluye porque la persona, hombre o mujer, pertenezca a la Policía. El Derecho penal rige y se aplica con absoluta universalidad, sin licencia para el infractor pre-dicada en la condición social, naturaleza del trabajo, y demás conceptos en que se funda la abolición del discrimen en nues-tro régimen de derecho.
Recientemente la Asamblea Legislativa derogó la pena indeterminada y optó por sentencias fijas (Ley Núm. 100 de 4 de junio de 1980) para corregir la desigualdad e injusticia que representa la imposición de penas radicalmente dispares por el mismo delito en las distintas salas de justicia, situa-ción que introdujo un predominante arbitrio del juzgador que desplazó la uniformidad y el esencial propósito correctivo le-gislado en la aplicación del estatuto. Ante esta reforma, in-corporada como alto relieve al proyecto de Código Penal federal pendiente en el Congreso, sería de todo punto regre-siva la recomendación de dejar al arbitrio de cada uno de nuestros jueces la medición de la potencialidad de reacción de cada policía, y la comparativa intensidad de agravio en la conducta del ofensor, para concluir si ha habido o no una per-turbación de la paz. No vemos cómo podría llegarse a una determinación por el juez sin la ayuda de un panel de siquia-tras.
El Derecho penal no debe sufrir estos alambicamientos en nuestro medio que depende de los tribunales para el forta-lecimiento y protección de las instituciones y los recursos de vida civilizada, asediados por la explosión de violencia e in-cultura. Si los policías están muriendo por la seguridad de nuestro pueblo, ¿cómo degradar su respetabilidad y su propio *535decoro con virtiéndolos en amables objetos de insulto y provo-cación porque no habrá delito en ello si el grado de suscepti-bilidad del policía conjugado con el de intensidad del agravio no satisface el criterio de un juez que no tiene a su alcance los medios de análisis sicosomático para hacer una determina-ción informada?
Más que Chaplinsky v. New Hampshire, 315 U.S. 568 (1942), y Gooding v. Wilson, 405 U.S. 518 (1972), pronun-ciamientos dirigidos a la protección de la libertad de palabra, y no del insulto, que se producen en un medio de convivencia distinto al nuestro, debe guiarnos el singular mandato de dig-nidad humana en nuestra Constitución. El propio Tribunal Supremo federal invita a la diversidad en la aplicación del Derecho penal cuando dice: “No es realista, ni constitucional-mente correcto leer la Primera Enmienda como exigiendo que la gente de Maine o de Mississippi acepte la noción de con-ducta tolerable en Las Vegas o en la ciudad de New York.” Miller v. California, 413 U.S. 15, 32 (1973).
Hay que seguir la conciencia puertorriqueña que percibió el Prof. Miró Cardona en su carta de 30 de julio, 1968 al Presidente de la Comisión de lo Jurídico Penal del Senado acompañando el proyecto de Código. “Nosotros hemos consi-derado que un Código debe ser efecto de un precipitado histó-rico. Puerto Rico es de raíz española. Por cuatro centurias recibió la savia de la nación descubridora; y por más de medio siglo, por evidentes razones geopolíticas, viene experimen-tando la influencia norteamericana. Pero, a través del lento decursar del tiempo ha cuajado una clara, definida y potente conciencia puertorriqueña, que reclama con imperio ser re-gida por sus propias normas.
La afirmación anterior no implica aislacionismo ni des-conocimiento del acervo jurídico penal foráneo, algunas de cuyas experiencias se recogen en el Borrador; pero creemos que no se da satisfacción al anhelo puertorriqueño importando instituciones jurídicas por perfectas que se consideren en el *536país de origen.” “. . . En efecto; nada es más escabroso que la sustitución repentina de las instituciones que han permeado profundamente la conciencia jurídica .de la comunidad; y siempre es peligroso importar instituciones por perfectas que se consideren en su país de origen. ‘Frente a un texto literal-mente idéntico’, ha dicho Battaglini, ‘la doctrina y la juris-prudencia de dos países distintos, pueden no decir la propia cosa’. Detrás de la letra se encuentra el diverso espíritu del pueblo formado por un complejo de ‘tradiciones indestructi-bles’ y ‘de necesidades actuales’ de orden moral, económico, social y político, del todo particulares e inconfundibles. En ese complejo de lo ‘tradicional’ y de lo ‘actual’ se concretan, según Max Ernst Mayer, las normas de cultura de una comunidad cuya contradicción configura la conducta antijurídica.” J. Miró Cardona, Borrador para un Proyecto de Código Penal Puertorriqueño, 41 Revista Jurídica de U.P.R. 401, 405, 410 (1972).
La falta de precisión y sobrextensión de la norma pro-puesta para el delito de alterar la paz de un policía, la colocan en el centro mismo de conflicto con la doctrina constitucional que gobierna la definición del delito. No son los tribunales, sino la Asamblea Legislativa, quien realmente declara el de-lito. Pueblo v. Santiago Vázquez, 95 D.P.R. 593, 595 (1967); Winters v. New York, 333 U.S. 507 (1948); Connally v. General Const. Co.,(2) 269 U.S. 385 (1925).
El delito de alterar la paz (Art. 260(a), Código Penal, 33 L.P.R.A. see. 4521 (a)) en su modalidad de lenguaje ofen-sivo e insultante se configura con el significado (3) de los vo-*537cabios, independientemente de la reacción del ofendido al agravio, que puede ser de prudente silencio con o sin llanto, de contestación en similar lenguaje o de arrebato violento contra el ofensor. Por tanto, sea el agraviado un ministro de Dios, un militar, un policía, o una bailarina, su particular susceptibilidad no es elemento integrante del delito. Un re-quisito esencial de la definición de todo delito (4) es que con-tenga elementos que de su simple lectura hagan conocible con substancial precisión la línea que separa la conducta lícita de la delictiva. Se borraría y perdería esa frontera si, en este delito de alterar la paz, se incorporara como elemento con-figurante la impredecible reacción de la parte agraviada. Esa fue razón subyacente en las decisiones de este Tribunal san-cionando como alteración de la paz la simple invasión de la vida íntima como rondar una casa y retratar con lente teles-cópico las personas que allí se encuentran (Pueblo v. Figueroa Navarro, 104 D.P.R. 721 (1976)); o atisbar (Ramos v. Tribunal de Distrito, 73 D.P.R. 417 (1952)).
Mucho antes de que la igualdad en la dignidad humana alcanzara la estirpe de precepto constitucional, este Tribunal proveyó la solución correcta al caso que ahora nos ocupa sos-teniendo que era delito punible como alteración de la paz bajo el Art. 368 del Código Penal la conducta del acusado que per-turbó y molestó con sus palabras a los presos reunidos en la cárcel municipal, que son el vecindario de la cárcel, porque al así actuar “molestó con conducta grosera el orden y solemni-dad de los presos reunidos en la cárcel...”. Pueblo v. Delgado, 35 D.P.R. 176 (1926).

 Considerada el más prestigioso y mejor logrado esfuerzo por definir los derechos esenciales del hombre. La Nueva Constitución de Puerto Rico, Informes a la Convención Constituyente por la Escuela de Administración Pública U.P.R., 1954, pág. 218.


 Difícilmente podrá existir el imperio de la ley si puede obtenerse una convicción contra una persona por haber violado un estatuto que pro-híbe u ordena un acto en términos tan vagos que hombres de inteligencia común tengan que adivinar su significado y diferir sobre su aplicación.


E1 Art. 6 del Código Penal, 38 L.P.R.A. see. 3021, conmina a interpretar las palabras y frases “según el contexto y el significado san-cionado por el uso común y corriente”.


E1 Art. 8 del Código, 33 L.P.R.A. see. 3031, remite el principio de legalidad a la prohibición de acción penal por un hecho que no esté “ex-presamente definido por la ley como delito . . .”.